Citation Nr: 1242827	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  07-10 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for status post osteochondroma of the left knee with traumatic arthritis, currently rated 10 percent disabling.

2.  Entitlement to service connection for residuals of renal cancer, including status post right partial nephrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.  He was awarded a Bronze Star Medal with a "V" device, and a Combat Infantryman Badge, among other awards.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Providence, Rhode Island, which denied the above claims.

In May 2009, the Veteran and his spouse testified at a hearing before the undersigned at the RO.  A transcript of the hearing has been associated with his claims file.  

The appeal was remanded by the Board in September 2009.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of an increased disability rating for the service-connected status post osteochondroma of the left knee with traumatic arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The residuals of renal cancer, including right partial nephrectomy, are not the result of a disease or injury in active service; and is not secondary to either a service-connected disability or to exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for residuals of renal cancer, including status post right partial nephrectomy are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 
In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in January 2006, September 2006, June 2008, February 2009, December 2009, January 2010, and January 2011 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

There was a timing deficiency with some of this notice in that it was provided after the initial adjudication of the claim.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The timing deficiencies were cured by readjudication of the claims in subsequent supplemental statements of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and VA medical treatment records have been obtained.  There is no indication of any additional, relevant records that are not part of the claims file.  

The Veteran has been provided with a medical examination and opinion.  The examination and addendum include an adequate rationale for the opinions provided.  These took into account the Veteran's reports, the other evidence of records and medical literature.

The September 2009 remand sought, in pertinent part, to obtain an addendum opinion to a January 2006 VA examination report.  The requested opinion was provided in December 2009, and a supplemental statement of the case was issued.  Thus, the Board finds that the AOJ has substantially complied with the September 2009 remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Bryant

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

During the May 2009 hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was informed of the need for medical evidence linking renal cancer to a service connected disability or exposure.  His representative was asked to submit citations or articles referred to in his hearing presentation.  The Veteran and his representative were afforded 60 days to provide this evidence, and the Board thereafter sought a medical opinion.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

In order to prevail on the issue of service connection, there must be competent and credible evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2012).

If a veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Most recently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in such cases, not only is the combat injury presumed, but so are the reported consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2012); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to herbicides during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If a Veteran was exposed to an herbicide agent during active service, presumptive service connection for certain diseases will be established even though there is no record of such disease during service, provided that the disease is are manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e). 

Renal cancer is not one of the diseases subject to the presumption of service connection.  Id.  However, the absence of a disease on the presumptive list does not preclude a Veteran from otherwise proving that his disability resulted from exposure to Agent Orange or otherwise linking his disease to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran contends that the renal cancer developed either as a result of exposure to herbicides in service, or as secondary to the service-connected non-Hodgkin's Lymphoma (status post gastric mucosa-associated lymphoid tissue lymphoma (MALT)).  

The Veteran's service treatment records contain no findings referable to kidney disease or cancer.   

VA outpatient treatment records reveal that the Veteran was diagnosed with a 1.5 centimeter renal mass, and in November 2005, underwent a right partial nephrectomy.

A VA examination report dated in July 2006 notes that the Veteran was claiming service connection for renal cancer as secondary to his service-connected gastric mucosa associated with lymphoid tissue lymphoma.  The Veteran's claims file was reviewed by the examiner in conjunction with conducting the examination of the Veteran.  The Veteran reported that approximately at the beginning of 2005, while having a computed axial tomography (CAT) scan for his lymphoma, he was found to have some suspicious area in his kidney.  Repeated CAT scans of the kidney showed increase in suspicious area and while being treated for lymphoma he was also evaluated for this kidney problem.  As the suspicious area became larger, in November 2005, he had surgery and a biopsy revealed renal cell cancer.

The examiner noted that the Veteran was service-connected for non-Hodgkin's lymphoma, which was documented in his file, and for which he was being treated by the Providence VA Oncology department.  

Physical examination revealed that he was free of any concerns and symptoms.  The examiner opined that the Veteran had non-Hodgkin's lymphoma and also had renal cell carcinoma diagnosed in 2005 and surgery performed in November 2005.  Following a review of literature, the examiner found no evidence of either a relationship between renal cell carcinoma and exposure to Agent Orange, or between renal cell carcinoma and lymphoma.  Those were independent entities and it was not likely that they were related in any way.  The examiner added that the issue was also discussed with the Chief of Oncology who concurred that there was no evidence of any type of relationship between renal cell carcinoma and non-Hodgkin's lymphoma.

In an addendum to the July 2006 VA examination report dated in December 2009, it was indicated that the prior examination was not one for renal cancer but rather a lymphatic disorders examination for the Veteran's service-connected MALT.  The examiner clarified that the Veteran had MALT stage IE, H. pylori negative isolated to the gastric mucosal.  He had undergone 17 sessions of radiation therapy, which were completed in late June 2005.  Since then, he had experienced no recurrence of MALT.  

He underwent a nephrectomy for renal cell cancer stage 1, clear cell type in November 2005.  He had remained clear from further recurrence of his renal cell cancer.  With regards to the specific question as to whether it is as least as likely as not that the renal cancer was caused or made worse by the radiation therapy for the service-connected MALT, the answer was no to both of these queries.  The examiner explained that:

(1)  The Veteran's renal cell cancer was present at the time of his MALT.  It was an incidental finding on scanning while he was being evaluated and worked up for his MALT.

(2)  Exposure to radiation. With regards to that question, it takes at least 10 years and up to 25 years to develop a post-radiation malignancy.  For example, thyroid cancer after neck radiation or different cancers after a lymphoma history.

(3)  With regards to worsening of his renal cell cancer, if anything radiation treatments would more possibly be helpful in eradicating his renal cancer than it would be in exacerbating his cancer.

This opinion was formed after review of the specific medical records and of the entire claims file.  Additionally, the case was discussed with the previous Director for Compensation and Pension at the Providence VA Medical Center.

The record clearly shows that the Veteran has a current disability.  Renal cancer and the partial right nephrectomy are well documented.

The Veteran is presumed to have had in-service herbicide exposure and service connected for MALT.  This case turns on the question of whether the current renal cancer residuals are linked to service or a service connected disease or disability.

There is no contention or evidence that renal cancer was directly incurred in active service.  There is no medical opinion or evidence to this effect, and the Veteran has not reported any continuity of symptomatology beginning in service.

Malignant tumors are considered chronic diseases and will be presumptively service connected if shown in service and at any time thereafter, or to a compensable degree within one year of service.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.303, 3.307, 3.309.  In the instant case the earliest indication of renal cancer was in 2005, almost 35 years after separation from service.  .  Hence, service connection is not warranted on the basis of the presumptions afforded chronic diseases.

During the May 2009 hearing, the Veteran's representative acknowledged that scientific studies had not demonstrated a link between herbicide exposure and renal cancer.  He stated; however, that his research had demonstrated that renal cancer could be caused by MALT and by radiation therapy.  The representative has not submitted this research.  He did submit hearing notes citing a study that noted an increased risk of rectal cancer in men who had undergone radiation therapy.  Since the instant appeal does not involve rectal cancer, this study would be of no probative weight in establishing a link between renal cancer and radiation therapy.

Moreover, renal cancer is not one of the diseases subject to the presumption of service connection for diseases resulting from exposure to herbicides.  The VA examiner in July 2006 also concluded that there was no evidence of a relationship between renal cell carcinoma and exposure to Agent Orange.

Additionally, as to whether service connection for renal cancer is warranted on a secondary basis, the VA examiner in July 2006 concluded that there was no evidence of a relationship between renal cell carcinoma and non-Hodgkin's lymphoma or MALT, as they were independent entities and not likely related.  The VA examiner in December 2009 added that it was not as least as likely as not that the renal cancer was caused or made worse by the Veteran's radiation therapy undergone for his service-connected MALT.

The July 2006 and December 2009 VA opinions are highly probative as they were definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  The Veteran has not provided any competent medical evidence to rebut the opinions against the claim or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

As noted earlier the Veteran's representative referred to studies that would support a link between renal cancer and radiation therapy or MALT, but this information has not been provided to the Board, and the VA medical experts who provided opinions in this case were unable to finds such evidence.  It is significant that the VA examiner consulted with an expert in oncology.  

It would require medical or scientific expertise to say that renal cancer is related to radiation therapy, herbicide exposure or MALT.  These are not matters that are subject to lay observation.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  Hence, the opinions of the Veteran and his representative do not constitute competent evidence.  38 C.F.R. § 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 200) (holding that lay evidence is competent; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Given that the competent medical and lay evidence against the claim, for the Board to conclude that the Veteran's renal cancer is manifested as a result of service or a service-connected disability would be speculation, and the law provides that service connection may not be based on a resort to speculation or  remote possibility.  38 C.F.R. § 3.102 (2012); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Overall, the evidence is not in relative equipoise, as there is a near 35-year gap between the Veteran's discharge from service and the onset of renal cancer.   Moreover, the most probative evidence of record addressing the etiology and onset of the Veteran's renal cancer weighs against service incurrence or a relationship to a service-connected disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is, therefore, denied.


ORDER

Service connection for status post right partial nephrectomy (renal cancer), to include as secondary to herbicide exposure and service-connected non-Hodgkin's Lymphoma, is denied.


REMAND

In the Board's September 2009 remand the examiner was directed to report the ranges of left knee extension and flexion; to determine whether the disability was manifested by weakened movement, excess fatigability, or incoordination - expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination; to report the point in flexion and extension when pain was demonstrated; and to report whether there was subluxation or lateral instability and, if present, the level of severity of these manifestations.

For disabilities rated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2012), pertaining to functional impairment.  In applying these regulations VA must obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner must determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

In Mitchell, the Court found an examination to be inadequate where the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In the instant case, the Veteran was afforded a VA joint examination in December 2009.  The examiner noted pain on passive and active motion, but did not specify whether there was any additional loss of motion due to pain.  Moreover, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In light of the foregoing an updated VA examination is required to evaluate the current severity of the left knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the present severity of his service-connected left knee disability.  

The relevant evidence in the claims file should be made available to and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported. 

The examiner should report the ranges of knee flexion and extension in degrees.  The examiner should report whether there is additional range of motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  This determination should be portrayed in terms of the degree of additional range of motion loss in degrees due to these factors. 

The examiner must specify whether the Veteran has any instability in the left knee and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking. 

The examiner must identify all current manifestations of any residual scars of the left knee.

The examiner should provide a description of the scars of the left knee, to include the following: the size of the scar in square inches or square centimeters; whether any scar is superficial (not associated with underlying soft tissue damage); whether any scar is deep (associated with underlying soft tissue damage); whether any scar is unstable (with frequent loss of covering of skin over the scar); whether any scar is well-healed, painful, tender, adherent, and/or ulcerated.

If an opinion cannot be rendered in response to these questions, the reason therefore should be explained. 

2.  The agency of original jurisdiction should review the claims file and ensure that the examination report contains all findings sought in this remand.

3.  If the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case.  Then return the case to the Board, if otherwise in order.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


